DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  a temperature measurement target to other recited elements (such as the object recited in claim 1).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markle (US 2006/0255017) in view of Meng et al. (US 2012/0206805).
In regard to claims 1-6, Markle discloses a radiation temperature measuring device configured to contactlessly measure a surface temperature of an object by using an infrared sensor, the radiation temperature measuring device comprising:
(a) the infrared sensor configured to detect an electromagnetic wave radiated from the object (e.g., “… photodetector 80 is a two-dimensional detector array that is sensitive to infrared light … by measuring the P-polarized radiation emitted at the incidence angle corresponding the minimum reflectivity, and assuming the substrate is a black body, it is possible to get a reasonably accurate temperature measurement …” in paragraphs 44 and 53); and
(b) a polarizing plate to select a p-polarized wave radiated from the object for detection by the infrared sensor (e.g., “… P-polarizer 64 oriented to transmit the P-polarization component of radiation from the substrate … photodetector 80 is a two-dimensional detector array that is sensitive to infrared light … by measuring the P-polarized radiation emitted at the incidence angle corresponding the minimum reflectivity, and assuming the substrate is a black body, it is possible to get a reasonably accurate temperature measurement …” in paragraphs 39, 44, and 53).
The device of Markle lacks that the polarizing plate is set at a reflection angle for minimum reflectance in a perpendicular direction of the polarizing plate and oriented in a direction in which the polarizing plate is rotated around the direction of the reflected polarized wave on the polarizing plate, as a rotation axis such that a direction of the reflected polarized wave does not change even when the polarizing plate is rotated, and wherein the polarizing plate includes a wire grid polarizing plate having a film shape that reflects 90% or more the object’s p-polarized wave and transmits or absorbs a polarized wave perpendicular to the object’s p-polarized wave.  However, polarizing plates are e.g., see “… widely known by those skilled in the art, different parameters may be used to describe the performance of a linear polarizer including the transmission coefficient through the polarizer of p-polarized light at normal incidence (Tp), the transmission coefficient through the polarizer of s-polarized light at normal incidence (Ts), the ratio of Tp to Ts or "contrast ratio" (K), and the reflection coefficient of the s-polarized light (Rs). In general, the higher the values of Tp and K, the better the efficiency and performance of the polarizer … Wire grid polarizers are preferable to other forms of polarizers because they can possess excellent optical characteristics such as, for example, high transmission of one polarization and high reflection of the perpendicular polarization, a wide bandwidth over which the transmission and reflection spectra are relatively featureless, and a wide angular acceptance. Furthermore, wire grid polarizers may be made on thin, flexible substrates …” in paragraphs 8 and 11 of Meng et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional polarizing plate (e.g., “Wire grid polarizers are preferable to other forms of polarizers” with “wide angular acceptance”) for the polarizing plate of Markle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional polarizing plate (e.g., including a wire grid polarizing plate having a film shape that reflects 90% or more the object’s p-polarized wave and transmits or absorbs a polarized wave perpendicular to the object’s p-polarized wave by being set at a reflection angle 
	In regard to claim 7 which is dependent on claim 1 in so far as understood, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  Further, the recited “target” does not appear to be claimed as a component of the apparatus.  Thus, “includes silicon oxide as a main component” was not given any patentable weight since the intended use of claimed apparatus does not appear to impose any additional structural limitations on the claimed apparatus.  Thus the cited prior art is applied as in claim 1 above.  In regard to intended use of the prior art apparatus, Markle also discloses that a temperature measurement target of the infrared sensor includes silicon oxide as a main component (e.g., “… films on the surface of an object, such as silicon wafer …” in paragraph 33 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “… films on the surface of an object, such as silicon wafer …” includes silicon oxide as a main component).
	In regard to claim 8 which is dependent on claim 1, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, object” does not appear to be claimed as a component of the apparatus.  Thus, “the object has a flat surface” was not given any patentable weight since the intended use of claimed apparatus does not appear to impose any additional structural limitations on the claimed apparatus.  Thus the cited prior art is applied as in claim 1 above.  In regard to intended use of the prior art apparatus, Markle also discloses that the object has a flat surface (e.g., “… surface that is either entirely or substantially flat …” in paragraph 33), and a detection direction by the infrared sensor and the polarizing plate is different from a normal direction of the flat surface (e.g., “… measurement system 20 includes a collection optical system 40 having an optical axis A1. Optical axis A1 is arranged at an angle +θB relative to surface normal N …” in paragraph 39).
	In regard to claim 9 which is dependent on claim 7, Markle also discloses that the infrared sensor has a detection wavelength band of 8 μm or less (e.g., “… An example photodetector 80 in the form of an array is ALPHA NIR sensor head available from Indigo, Inc., Santa Barbara, Calif. The ALPHA NIR sensor head contains a 320 by 256 array of InGaAs pixels that can operate anywhere in a spectral band extending from 900 nm to 1700 nm …” in paragraph 44).
	In regard to claim 10 which is dependent on claim 1, Markle also discloses that the surface temperature of the object is determined based solely on the p-polarized wave radiated from the object that is detected by the infrared sensor (e.g., “… by measuring the P-polarized radiation emitted at the incidence angle corresponding the minimum reflectivity, and assuming the substrate is a black body, it is possible to get a reasonably accurate temperature measurement …” in paragraph 53).
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884